
	
		II
		111th CONGRESS
		2d Session
		S. 3435
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 27 (legislative
			 day, May 26), 2010
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Federal Meat Inspection Act to
		  revise the definition of the term adulterated to include
		  contamination with E. coli. 
	
	
		1.Definition of adulteratedSection 1(m) of the Federal Meat Inspection
			 Act (21 U.S.C. 601(m)) is amended—
			(1)in paragraph (8), by striking
			 or at the end;
			(2)in paragraph (9), by striking the period at
			 the end and inserting ; or; and
			(3)by adding at the end the following:
				
					(10)if it is contaminated with
				enterohemorrhagic (EHEC) Shiga toxin-producing serotypes of Escherichia coli
				(E.
				coli).
					.
			
